EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Hamilton on 7/19/2022.


2.    The application has been amended as follows:
In the CLAIMS:
Claim 20, line 3, after the phrase “about 500 kg/mol”, insert the phrase --and not greater than 6000 kg/mol --
Claim 20, line 8, after the phrase “polyurethane foam”, insert the phrase -- wherein the polyurethane foam comprises a content of the isocyanate polymer component of at least about 19 wt.%, and wherein the polyurethane foam comprises an elongation of at least about 500% --


Election/Restrictions
Claims 1-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a polyurethane foam as claimed in claim 1; an adhesive tape as claimed in claim 13; and a method of forming a polyurethane foam as claimed in claim 20.  The closest prior art of record is Waldenberger et al. (US Patent No. 5,681,868) and Smith et al. (US Patent Application No. 2004/0122253).  Waldenberger et al. teach a polyurethane foam comprising an isocyanate polymer component; and a polyol component comprising a polyol having a molecular weight of about 3000 to 5,000 and wherein the polyol foam comprises an elongation of greater than about 500% and a content of the isocyanate polymer component of 12-18 wt%.    Waldenberger et al. fail to teach wherein the polyurethane foam comprises a content of the isocyanate polymer component of at least about 19 wt%.  Smith et al. teach a polyurethane foam comprising an isocyanate polymer component and a polyol component wherein the polyurethane foam comprises a content of the isocyanate polymer component of 18.0 to about 33.6.  However, the substitution of a different concentration of polyisocyanate, such as the concentration disclosed in Smith, would have completely altered the formulate disclosed in Waldenberger, thus significantly altering its foam composition.  One of skill in the art would not find it obvious to change the formulation of Waldenberger.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/19/2022